     Case 2:20-cv-01058-RAH-SRW Document 90 Filed 09/07/21 Page 1 of 2




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

STACY TERRY,                                   )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         ) CIVIL ACTION NO. 2:20-CV-1058-RAH
                                               )
MATTHEW W. ROBINETT, et.al,                    )
                                               )
            Defendants.                        )

                                          ORDER

         On August 23, 2021, the Magistrate Judge entered a Recommendation (Doc. 88)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED;

         2. This case is DISMISSED without prejudice;

         3. The Plaintiff is GRANTED leave to file an Amended Complaint under Federal

            Rule of Civl Procedure 15(a)(2).

         4. All of the Defendants’ motions be DENIED without prejudice.

         5. Within 14 days, the Plaintiff may file an Amended Complaint in compliance

            with Rules 8, 9, and 10 of the Federal Rules of Civil Procedure.

         The Plaintiff is CAUTIONED that the failure to file a properly amended complaint

in compliance with this Court’s ruling may result in a dismissal of this case with prejudice.
Case 2:20-cv-01058-RAH-SRW Document 90 Filed 09/07/21 Page 2 of 2




DONE, on this the 7th day of September, 2021.


                                 /s/ R. Austin Huffaker, Jr.
                          R. AUSTIN HUFFAKER, JR.
                          UNITED STATES DISTRICT JUDGE




                                   2
